I think the general rule stated in the opinion applies to the facts in this case. Wilfred L. Hagerty took peaceable possession of the machine under a claim of right before the receiver was appointed. The receiver's right to possession of the machine should be determined in an action at law and not in a summary manner upon his petition in the receivership proceedings. This is the rule which prevails in bankruptcy. 7 C.J. 106. *Page 469 
In Groton Mfg. Co. v. R.I. Dairy Co., 11 R.I. 129, this court held that it was without jurisdiction to determine in a summary manner the validity of a chattel mortgage.
Hagerty's appeal ought to be sustained and the decree appealed from reversed.